Citation Nr: 1727052	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of service connection for a lung disability. 

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a heart disability, other than atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal was considered by the Board in February 2015.  The Board granted the Veteran's request to reopen a claim of service connection for a heart disability.  The reopened claim was remanded for further development, which included a VA examination.  The Board also remanded the request to reopen a claim of service connection for a lung disability in order to obtain outstanding treatment records.

The Board will grant service connection for atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty.  A new issue has been added to the title page that considers the Veteran's other heart-related diagnoses: Entitlement to service connection for a heart disability, other than atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty.

The issue of service connection for a heart disability, other than atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a lung disability was denied in a July 2004 rating decision because the evidence did not show that it was incurred or otherwise related to service or that it was associated with exposure to herbicides.  The Veteran did not appeal this decision.

2.  Evidence received since the July 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a lung disability.

3. The Veteran's diagnosed lung disabilities were not incurred in, and are not otherwise related to, his active service.

4.  The Veteran has a current diagnosis of atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty.  The Secretary has determined that coronary artery disease is associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a lung disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a lung disability have not been met.        38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.09 (2016).

3.  The criteria for service connection for atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The following discussion of VA's duties to notify and assist pertains to the claim for a lung disability.  As the Board is granting the claim for a heart disability, any inadequacies in that regard are moot.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A December 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in April 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.



II.  New and Material Evidence

Service connection for a lung condition was denied in a July 2004 rating decision because the evidence did not show that it was incurred or otherwise related to service or that it was associated with exposure to herbicides.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Evidence received since the prior denial includes an April 2015 VA examination report.  As the VA examination report was not of record or considered in the prior denial, it is new.  As it discusses the etiology of the Veteran's lung condition, it pertains to an unestablished fact necessary to substantiate the claim and, therefore, is material.

Accordingly, the Board finds that new and material evidence has been received.  The petition to reopen the claim of entitlement to service connection for a lung condition is granted.  38 C.F.R. § 3.156(a).  The Board will proceed by adjudicating this claim on the merits.  As the AOJ adjudicated this claim on the merits in a May 2015 supplemental statement of the case, to include consideration of all new, pertinent evidence, the Veteran is not prejudiced by the Board's action.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a presumptive basis via the regulatory provisions pertaining to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  If service connection is not warranted on a presumptive basis, it must still be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A.  Lung Disability

The Veteran seeks service connection for a lung disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The April 2015 VA examination report provides diagnoses of emphysema, chronic obstructive pulmonary disease (COPD), and interstitial fibrosis.  Thus, the first element of service connection is met; the Veteran does have a current disability.

A review of the Veteran's personnel records confirms service in the Republic of Vietnam during the applicable period; therefore, exposure to herbicides, to include Agent Orange, is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  None of the lung-related diseases identified above are listed in § 3.309(e) as diseases the Secretary has found to be associated with herbicide exposure.  Accordingly, service connection for these diseases is not warranted on a presumptive basis.  

As to whether these diseases are directly related to the Veteran's service, the April 2015 VA examiner provided an opinion indicating that they are not.  The examiner concluded that the Veteran's chronic lung condition is not at least as likely as not related to service.  The examiner explained that the Veteran's service treatment records showed several episodes of bronchitis and that he was recommended to decrease smoking.  His separation examination was unremarkable for chronic lung problems.  The examiner added that the Veteran's lung problems began 18 - 20 years ago and the Veteran has a 45+ year history of smoking but quit 24 years ago.  It was also noted that the Veteran reported that his breathing became worse with weight gain and heart problems, and he is oxygen dependent.

The Board finds this opinion to be persuasive as it is supported by a cogent rationale.  The examiner also formulated this opinion based on a review of the Veteran's medical history, as well as the in-person interview and examination.  To the extent that the Veteran has asserted that his lung problems are directly related to service, the Board finds that he does not possess the requisite medical training or expertise to reach such an etiological conclusion given the medical complexity of this specific case.  Thus, he is not competent to provide this nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to relate when his lung symptoms began; however, to this end, in June 2014 he testified that he did not have any lung or breathing problems during active service.  His competent testimony, therefore, does not weigh in favor of the claim.  

The Veteran's medical records show continued treatment for the lung problems but do not provide an etiological opinion linking them to service.  There is no competent etiological evidence of record linking the Veteran's current lung problems with his active service.  The Board also notes that the regulatory provisions pertaining to chronic diseases and continuity of symptomatology are not applicable to the Veteran's diagnosed lung diseases.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no doubt to be resolved; the evidence weighs against a finding that the Veteran's emphysema, COPD, or interstitial fibrosis are directly related to his active service.  The elements of service connection have not been met.  Accordingly, service connection for a lung disability is not warranted.
 
B.  Heart Disability

The Veteran seeks service connection for a heart disability.  For the reasons that follow, the Board finds that service connection for atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty, is warranted.

The Veteran's medical records show a diagnosis of coronary artery disease.  For example, VA treatment records dated in 2001 and 2002 show a history of arteriosclerotic heart disease status post myocardial infarction and percutaneous transluminal coronary angioplasty and atrial septic defect.  An October 2003 VA examination report shows a diagnosis of coronary artery disease, and a February 2010 VA examination report shows a diagnosis of "heart condition ASCAD [(atherosclerotic coronary artery disease)] without ischemic heart disease."  Most recently, a February 2015 VA examination report showed a diagnosis of non-obstructive coronary artery disease; the examiner also opined that the Veteran did not have ischemic heart disease.

The Veteran asserts that his heart problems are related to Agent Orange.  As discussed above, the Veteran did serve in the Republic of Vietnam during the applicable presumptive period and is presumed to have been exposed to herbicides, to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the Secretary has found that ischemic heart disease is associated with exposure to herbicides, and coronary artery disease is included within the definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (the definition of ischemic heart disease includes coronary artery disease).  Thus, notwithstanding that certain doctors have determined that the Veteran's heart problems are not ischemic heart disease, the Board finds that his diagnosis of coronary artery disease fits the regulatory definition of ischemic heart disease.  Id.; see 75 Fed. Reg, 53202, 53204 (Aug. 31, 2010) (the regulation's definition of ischemic heart disease is broad in scope and it does not distinguish between obstructive and non-obstructive coronary artery disease).  Accordingly, service connection on a presumptive basis is warranted.  38 C.F.R. § 3.309(e).  In order to encompass the Veteran's medical history, the service-connected disease should be characterized as atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty.

Resolving all reasonable doubt in favor of the Veteran, service connection for atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The petition to reopen the claim of service connection for a lung disability is granted.

Service connection for a lung disability is denied.

Service connection for atherosclerotic coronary artery disease, status post myocardial infarction and percutaneous transluminal coronary angioplasty, is granted.


REMAND

Further development is needed for the claim of service connection for a heart disability, other than atherosclerotic coronary artery disease.  Additionally, on remand, any outstanding VA treatment records should be obtained.  38 U.S.C.A.      § 5103A(c).

The January 2015 Board remand instructed the AOJ to schedule the Veteran for a VA examination to, inter alia, determine the nature and etiology of any identified heart disabilities, to include congestive heart failure, atrial fibrillation, and hypertension.  The examiner's opinion was to consider whether such disabilities were caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD) or diabetes mellitus.  A review of the April 2015 VA examination report that followed shows the examiner considered whether these disabilities were aggravated by PTSD or diabetes mellitus but did not consider direct causation.  Accordingly, the April 2015 VA examination report is inadequate to decide the claim and it also failed to comply with the remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the inadequacy of the April 2015 examination report is limited to the etiological opinions provided for the heart conditions; there is no inadequacy with the report as it pertains to the nature and etiology of the lung disabilities.

On remand, an addendum opinion should be obtained.  The examiner is asked to identify the Veteran's heart disabilities - diagnosed as congestive heart failure, atrial fibrillation, and hypertension- and determine whether they are separate and distinct from the Veteran's now service-connected atherosclerotic coronary artery disease.  An explanation for this determination should be provided for each disability.  Thereafter, for each disability that is separate and distinct, the examiner should provide etiological opinions as to whether they are proximately caused by the Veteran's service-connected PTSD and/or diabetes.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Return the file to the April 2015 VA examiner for an addendum.  If he is unavailable, the file should be sent to another appropriate examiner.  A physical examination need not be performed, unless it is determined to be necessary.  The new examiner should review the claims file in conjunction with the examination.

a) The examiner is asked to state whether the Veteran's diagnosed heart disabilities of congestive heart failure, supraventricular arrhythmia, and hypertension represent separate and distinct clinical entities apart from the Veteran's now service-connected atherosclerotic coronary artery disease, and explain why.  An explanation for this determination should be provided for each disability.  

b) For each diagnosis that is determined to be a separate and distinct clinical entity apart from the atherosclerotic coronary artery disease, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that such heart disability was proximately caused by the Veteran's PTSD and/or his diabetes mellitus.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


